Citation Nr: 0420236	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for residuals of catarrhal 
fever, to include sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
tinnitus following a VA fee-basis examination in October 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to May 
1947 with the U.S. Army, and from February 1948 to July 1948 
and from August 1951 to March 1952 with the U.S. Marine 
Corps. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  The veteran appeared before a Decision Review Officer 
at hearing in July 1995.  In August 1997, the Board reopened 
the claim of service connection for bilateral hearing loss 
and remanded that claim and the claim of whether new and 
material evidence was submitted to reopen a claim of service 
connection for residuals of catarrhal fever, to include 
sinusitis, for further development.

In a May 1997 statement, the veteran raised the issue of 
service connection for a foot disorder.  In a September 2000 
statement, the veteran raised the issue of compensation under 
38 U.S.C.A. § 1151 for ear infections following a VA fee-
basis examination in October 1997.  A July 2000 VA outpatient 
treatment record reveals that the veteran attributed 
residuals of a burn on a leg to active service, thereby 
raising service connection for residuals of a burn on a leg.  
A November 2000 VA outpatient treatment record reflects that 
the veteran wanted to reopen his claim of service connection 
for residuals of encephalitis and was claiming service 
connection for a back disorder.  A June 2002 statement of a 
VA fee-basis examiner reflects that the examiner attributed 
the veteran's tinnitus to his hearing loss.  In light of the 
decision below, the issue of service connection for tinnitus 
has been reasonably raised.  These issues are referred to the 
RO.


FINDINGS OF FACT

1.  The Board, in a January 1981 decision, denied entitlement 
to service connection for residuals of catarrhal fever, to 
include sinusitis.  

2.  Evidence received since the January 1981 Board decision 
is new and bears directly and substantially on the matters 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for residuals of catarrhal 
fever, to include sinusitis.

3.  Competent medical evidence of record does not show 
residuals of the in-service catarrhal fever; sinusitis was 
not present in service or until many years after service, and 
has not been related to service by competent medical 
evidence.

4.  There is competent medical evidence of record relating 
the veteran's bilateral hearing loss to military service.

5.  Competent medical evidence of record does not show that 
the veteran's tinnitus was caused by the VA fee-basis 
examination in October 1997.


CONCLUSIONS OF LAW

1.  The January 1981 Board decision denying the veteran's 
claim of entitlement to service connection for residuals of 
catarrhal fever, to include sinusitis, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  

2.  The evidence received subsequent to the January 1981 
Board decision is new and material, and the claim for service 
connection for residuals of catarrhal fever, to include 
sinusitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).  

3.  Residuals of catarrhal fever, to include sinusitis, were 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

4.  Resolving doubt in the veteran's favor, bilateral hearing 
loss was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

5.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for tinnitus is not warranted.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for residuals of catarrhal fever, to 
include sinusitis

 A.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

38 U.S.C. § 5103(a) provides that VA must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) provides that VA should request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

With regard to the issue of service connection for residuals 
of catarrhal fever, to include sinusitis, only after the May 
2002 supplemental statement of the case, in which the AOJ 
reopened the claim, was promulgated did the AOJ, on April 22, 
2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  

The RO provided the veteran a statement of the case (SOC) in 
January 1997 and a supplemental statement of the case (SSOC) 
in May 2002 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claim.  Also, the RO wrote to the 
veteran in October 1997 asking him to identify relevant 
medical evidence.  Later, the RO wrote to the veteran in 
April 2003 regarding the notification of the passage of the 
VCAA and the obligations of VA with respect to the duty to 
assist and duty to notify regarding the information and 
evidence necessary to substantiate his claim.  Specifically, 
the veteran was notified that VA has a duty to assist him in 
obtaining evidence necessary to substantiate his claim.  The 
veteran was notified that VA would request medical evidence 
if the veteran identified such evidence.  He was advised that 
it was his responsibility to either send private medical 
treatment records or to provide properly executed releases so 
that VA could request records for him.  With regard to a 
request that the veteran provide any evidence in his 
possession pertaining to the claim, he was told that he may 
send to VA directly the evidence that VA needed for his 
claim.  In other words, the veteran was in essence informed 
to submit any evidence in his possession pertaining to his 
claim.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim as soon as possible, preferable within a certain 
date, 30 days, from the date of the April 2003 letter.  The 
RO also indicated that any additional information or evidence 
should be submitted within one year from the date of the 
letter in order for VA to pay benefits from the date VA 
received the claim, if it is determined the veteran is 
entitled to VA benefits.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law.  To find a notice error to 
be prejudicial to a claimant would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on April 22, 2003, 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's service 
medical records, private medical records and VA outpatient 
treatment records, and afforded him VA examinations. 
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  In regard to the analysis 
below, the Board notes that the RO has already considered the 
claim of service connection for residuals of catarrhal fever, 
to include sinusitis, on a de novo basis.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Analysis
 
Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1104 (2003).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this case, the RO in the May 2002 SSOC considered the 
claim of service connection for residuals of catarrhal fever, 
to include sinusitis, on a de novo basis.  Therefore, the RO 
determined that new and material evidence has been submitted; 
the Board agrees.  38 C.F.R. § 3.156.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service medical records reflect that on the January 1947 
entrance examination and the separation examination from the 
first period of active duty, no sinus abnormalities were 
noted.  On the February 1948 entrance examination, no sinus 
abnormalities were noted.  The veteran had acute catarrhal 
fever in April 1948.  There were no complaints or findings of 
sinusitis during any period of active service before or 
following the episode of catarrhal fever.  On the July 1948 
separation examination, the sinuses were normal.  No sinus 
abnormalities were noted on the August 1951 entrance 
examination, and the sinuses were normal on the March 1952 
separation examination.

The veteran was afforded a VA examination in December 1964 
and allergic rhinitis and secondary sinusitis were diagnosed.  
The veteran submitted medical statements in the late 1960s 
and 1970s.  In the April 1968 statement, Dr. Richards 
reported that the veteran was treated for fever of unknown 
cause in December 1950.  In the January 1968 statement, Dr. 
Truitt reported a diagnosis of probable cat scratch disease 
that was moderately severe and chronic.  In the January 1976 
statement, Dr. Truitt said that he treated the veteran in 
1967 and 1968 for repeated cheat and throat infections with a 
fever.

At a July 1995 hearing before a hearing officer, the veteran 
testified that he had recurring high fevers.  The veteran 
underwent a VA fee-basis examination in October 1997.  
Physical examination revealed a deviated nasal septum to the 
left with some swollen turbinates, but no active infection.  
The October 1997 VA fee-basis examiner opined that the in-
service infection of catarrhal fever was probably unrelated 
to his current chronic problems and that if the veteran has 
infections only once a year, that may due to nasal allergies 
or possibly his nasal-septal deviation, or it may be just 
normal for him to have those infections.  The veteran was 
afforded another VA examination in January 1999.  The January 
1999 VA examiner diagnosed a deviated septum of nose to the 
left with irritation of the mucous membranes and bleeding, 
and indicated that there were no signs of chronic sinusitis.  
The examiner opined there was no relationship between the 
veteran's current problems and his in-service episode of 
catarrhal fever.  In an addendum to the report of the January 
1999 VA examination, it was noted that the computed 
tomography (CT) scan of the sinuses showed that the maxillary 
sinuses to be normal; that mucosal thickening was present in 
the sphenoidal sinus; and that the nasal turbinates were 
hypertrophic, possibly due to irritation.  VA medical records 
dated from 1994 to 2000 reflect diagnoses of allergic 
rhinitis and sinusitis.

As indicated above, service medical records reflect that the 
veteran had an in-service episode of catarrhal fever and 
post-service records reflect a diagnosis of sinusitis.  The 
veteran asserts that his sinusitis is a current residual of 
the in-service episode of catarrhal fever.  Service medical 
records, however, do not show that the veteran had sinusitis 
during active service, including after the in-service episode 
of catarrhal fever.  While the veteran is competent as a 
layperson to report that on which he has personal knowledge, 
(See Layno v. Brown, 6 Vet. App. 465, 470 (1994)), he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Board will look to the 
medical evidence of record.

While the veteran had an in-service episode of catarrhal 
fever, the record does not contain any medical evidence or 
competent medical opinion specifically relating any current 
sinusitis to specific events or incidents in service or 
indicating that the veteran otherwise has current residuals 
of catarrhal fever.  In particular, neither the October 1997 
VA fee-basis examiner nor the January 1999 VA examiner 
relates any current disorder to active service.  Furthermore, 
the first diagnosis of sinusitis was almost 13 years after 
service.

Simply put, the record is devoid of clinical evidence that 
shows that the veteran has any current residuals of catarrhal 
fever or that any current sinusitis is related in any way to 
service.  For the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for residuals of catarrhal fever, to 
include sinusitis, and it must be denied.

II.  Service connection for bilateral hearing loss

Service medical records reveal that on the January 1947 
entrance examination the veteran's whispered voice hearing 
was 15/15 bilaterally.  On the separation examination from 
the first period of active service, the veteran's whispered 
voice hearing was 14/15 in the right ear and 15/15 in the 
left ear.  On the February 1948 entrance examination, the 
veteran's hearing was 15/15 bilaterally.  On the July 1948 
separation examination, the veteran's coin click hearing was 
20/20 bilaterally and his whispered voice hearing was 15/15 
bilaterally.  On the August 1951 entrance examination, the 
veteran's hearing was 15/15 bilaterally.  On the March 1952 
separation examination, the veteran's whispered voice and 
spoken voice hearing was 15/15 bilaterally.  Service records 
show that the veteran's regular civilian occupations were a 
butcher and a farm hand.

In a December 1956 statement, Dr. Crum noted that the veteran 
reported that he had defective hearing during active service 
in February 1947.  The diagnosis was bilateral moderate 
deafness.  At an April 1957 VA examination, the veteran 
reported that he was service station attendant.  An audiogram 
reflects the following pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
38
44
N/A
65
LEFT
30
35
N/A
65

As this audiometric test was conducted by VA prior to 1966, 
the hearing threshold levels in decibels were converted from 
American Standards Associates (ASA) units to International 
Standards Organization (ISO) units in the below table:
  


HERTZ



1000
2000
3000
4000
RIGHT
48
54
N/A
70
LEFT
40
45
N/A
70

Mixed bilateral deafness was diagnosed.  On a December 1964 
VA examination, bilateral deafness was diagnosed.  In a 
February 1977 statement, an associate of the veteran reported 
that he had known the veteran since 1949 and that the veteran 
had had difficulty hearing through the years.

In the July 1995 hearing, the veteran testified that he was 
exposed to loud noises while in service and that he had 
difficulty hearing during his last period of service.  

The veteran was afforded a VA audiological examination in 
October 1997.  He reported being exposed to gunfire while in 
service.  An audiogram reflects the following pure tone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
85
LEFT
50
60
75
90

Speech audiometry revealed speech recognition abilities of 64 
percent in the right ear and 60 percent in the left ear.  The 
examiner noted that the reported level of noise produced by 
rifle fire during military training may have been sufficient 
to adversely affect hearing acuity.  The examiner opined, 
however, that there was insufficient evidence available to 
determine if the veteran's hearing impairment was incurred in 
or aggravated during his military service.

In October 1997, the veteran was afforded a VA fee-basis 
examination by a specialist in the ear, nose and throat.  
That examiner opined that his hearing loss was probably due 
to noise-induced trauma and that it was apparently the result 
of noise exposure in the military.

The veteran underwent another VA audiological examination in 
January 1999.  He reported that he was exposed to artillery 
fire without hearing protection and rifle fire during active 
service and that he worked in a cotton gin for several years 
after active service.  An audiogram reflects the following 
pure tone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
80
90
LEFT
50
60
80
95

Speech audiometry revealed speech recognition abilities of 68 
percent in the right ear and 56 percent in the left ear.  The 
examiner noted that military discharge examinations suggest 
normal hearing acuity based upon the results of the whisper 
test.  The examiner opined that the whisper test may not have 
been sufficient to identify a high frequency hearing loss and 
that the whisper-test results were not evidence that a 
hearing loss existed during military service.  The examiner 
indicated that there was not any evidence as to whether the 
hearing loss identified by the available records from 1964 to 
the present is the result of the veteran's military service 
or his work history in a cotton gin.

The veteran underwent a VA nose-sinus-larynx-and-throat 
examination in January 1999.  The examiner noted that the 
veteran had decreased hearing on a discharge examination and 
that it was probably secondary to a long history of noise 
exposure.  The examiner noted that the veteran's regular 
occupation at that time was a butcher.  The diagnoses 
included decreased hearing secondary to chronic exposure to 
noise.

The veteran was afforded another VA audiological examination 
in June 2001.  An audiogram reflects the following pure tone 
thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
70
80
90
LEFT
35
55
60
80
85

Speech audiometry revealed a speech recognition ability of 72 
percent bilaterally.  

In a June 2002 statement, the October 1997 VA fee-basis 
examiner reiterated that the veteran's hearing loss was 
probably caused by noise trauma.

The VA audiograms from 1990s reflect a bilateral hearing loss 
disability per 38 C.F.R. § 3.385.  The veteran has reported 
that he was exposed to noise while in service and that he had 
decreased hearing during active service.  The veteran is 
competent to report that on which he has personal knowledge - 
that is, what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

The Board has reviewed the probative evidence of record.  The 
veteran's reporting to Dr. Crum in December 1956 that he had 
defective hearing during active service in February 1947 does 
not appear to be anymore than medical history provided by the 
veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
However, mixed bilateral deafness was diagnosed by VA 
examination in April 1957, approximately 5 years after 
service, and again in December 1964.  Also, the October 1997 
VA fee-basis ear-nose-and-throat examiner opined that the 
veteran's hearing loss was apparently the result of in-
service noise exposure.  Comparatively, in January 1999, a VA 
audiological examiner was unable to determine whether the 
veteran's bilateral hearing loss is related to noise exposure 
in active service.  In particular, the January 1999 VA 
audiological examiner noted a history of noise exposure while 
the veteran worked in a cotton gin and that hearing loss was 
noted in 1964.  The evidence, however, shows that not only 
did the veteran have a hearing loss in 1950s, but also there 
is no indication that he worked in a cotton gin prior to the 
evaluation by Dr. Crum in December 1956 and the April 1957 VA 
examination.  In fact, at the time of the April 1957 
examination, the veteran reported that he worked as a service 
station attendant.  Therefore, the January 1999 VA 
audiological examiner's opinion is of limited value.  Thus, 
resolving doubt in the veteran's favor, the Board concludes 
that service connection is warranted for bilateral hearing 
loss.

The Board has considered the veteran's claim with respect to 
the VCAA, 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given 
the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of the above issue, 
which would result from a remand solely to allow the RO to 
apply the VCAA, would not be justified.

III.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for tinnitus

A.  Duty to notify and assist

In the present case, regarding the 1151 claim, a 
substantially complete application was received on November 
30, 1997.  The AOJ on April 12, 2001, and again on December 
8, 2003, provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and informed him to provide any evidence in his 
possession pertaining to his claim.  Specifically, the 
veteran was notified that VA would make reasonable efforts to 
obtain evidence necessary to support his claim, including 
medical records, employment records, and records in the 
custody of a federal department or agency.  He was advised to 
identify any medical treatment and to provide properly 
executed releases so that VA could request records for him.  
With regard to a request that the veteran provide any 
evidence in his possession pertaining to the claim, he was 
told that he may send to VA directly the evidence that VA 
needed for his claim and that he should inform VA if he did 
not have any additional medical evidence to provide in 
support of his claim.  In other words, the veteran was in 
essence informed to submit any evidence in his possession 
pertaining to his claim.  Thereafter, in a rating decision 
dated in June 2002, compensation under the provisions of 
38 U.S.C.A. § 1151 for tinnitus was denied.  Accordingly, a 
VCAA notice, as required by 38 U.S.C. § 5103(a), was provided 
to the veteran before the initial unfavorable AOJ decision on 
the claim

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim within a certain date, 60 days, from the date of 
the April 2001 letter.  The RO also indicated that any 
additional information or evidence should be submitted within 
one year from the date of the letter in order for VA to pay 
benefits from the date VA received the claim, if it is 
determined the veteran is entitled to VA benefits.  While the 
December 2003 letter did not provide a response time, the 
veteran later that month indicated that he did not have any 
further information regarding his claim.  These advisements 
are in compliance with current statutes.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112) (permits VA to adjudicate a claim within a year of 
receipt.)  The Board concludes that VA has met its duty to 
assist in this matter.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained VA outpatient treatment 
records, and afforded a VA examination.  Accordingly, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Because the claim was filed after 
October 1, 1997, the version of § 1151 that is applicable to 
this case is the version that existed after its amendment in 
1996, as those amendments were made applicable only to claims 
filed on or after October 1, 1997.  See Pub. L. No. 104-204, 
§ 422(b)(1), (c), 110 Stat. 2926-27 (1996).  The post-
amendment version of 38 U.S.C.A. § 1151 provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability or death were service-connected.  A disability is 
a qualifying additional disability if the following are met: 
(1) if the disability or death was not the result of the 
veteran's willful misconduct; (2) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a Department employee or in a Department 
facility as defined in 38 U.S.C.A. § 1701(3)(A); and (3) the 
proximate cause of the disability was (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002).  

In a February 1979 statement, the veteran reported that he 
had ringing in the left ear.

On October 23, 1997, the veteran underwent a VA fee-basis 
examination by a specialist in the ears, nose, and throat.  
Physical examination found that the left ear was impacted 
with wax, which was removed by the examiner, revealing a 
normal tympanic membrane.

VA outpatient treatment records reflect that on October 31, 
1997, the veteran reported that his left ear started ringing 
after it was cleaned by the VA fee-basis examiner.  Physical 
examination revealed no abnormalities in the left tympanic 
membrane and no wax in the left ear canal.  The assessment 
was tinnitus.  On November 3, 1997, the veteran complained of 
insomnia for the past few days and ringing in the left ear 
since the VA fee-basis examination.  Physical examination 
revealed that the left ear canal was clear.  The assessment 
was otitis externa, and drops were prescribed.  On November 
14, 1997, the veteran denied any prior history of tinnitus.  
Physical examination revealed that the left tympanic membrane 
was intact and clear and that the left external auditory 
canal was clear.  The assessments included tinnitus.

In June 2001, the veteran was afforded a VA examination to 
determine the nature of his tinnitus.  The examiner opined 
that the information available was not sufficient to 
establish a causal relationship between the October 1997 VA 
fee-basis examination and the reported tinnitus.

In a June 2002 statement, the VA fee-basis examiner reported 
that at the examination the veteran had reported a history of 
ringing in his ears.  The examiner opined that the removal of 
the earwax did not worsen or cause the ringing in his ear.  
The examiner stated that removal of earwax is not a cause for 
ringing in the ears and that the veteran's high-frequency 
hearing loss is the cause of the ringing in the ears, which 
is a nerve-damage problem.  

The veteran believes that his tinnitus is related to the 
cleaning of the left ear by the October 1997 VA fee-basis 
examiner.  While the veteran is competent as a layperson to 
report that on which he has personal knowledge, (See Layno, 6 
Vet. App. at 470), he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Thus, the Board will look 
to the medical evidence of record.

Neither the June 2002 VA fee-basis examiner nor the June 2001 
VA audiological examiner relates the veteran's tinnitus to 
the cleaning of the left ear during the October 1997 
examination.  Additionally, VA medical records do not contain 
medical evidence of opinions showing any etiological 
relationship between the veteran's tinnitus and the cleaning 
of the left ear during the examination in question.  In 
short, the record is devoid of clinical evidence that shows 
that the veteran's tinnitus is a disability related in any 
way to October 1997 VA fee-basis examination.  As a result, 
the Board does not have to address whether the October 1997 
VA fee-basis examiner was a VA employee for purposes of 
38 U.S.C.A. § 1151.  In light of the above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for tinnitus, and it must be denied.    


ORDER

Having received new and material evidence, the veteran's 
claim of entitlement to service connection for residuals of 
catarrhal fever, to include sinusitis, is reopened and the 
appeal is granted to this extent only.

Entitlement to service connection for residuals of catarrhal 
fever, to include sinusitis, is denied.

Service connection for bilateral hearing loss is granted.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for tinnitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



